[J-33-2020]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    COMMONWEALTH OF PENNSYLVANIA,                :   No. 36 WAP 2019
                                                 :
                      Appellee                   :   Appeal from the Order of the
                                                 :   Superior Court entered February 22,
                                                 :   2019 at No. 773 WDA 2017,
               v.                                :   affirming the Judgment of Sentence
                                                 :   of the Court of Common Pleas of
                                                 :   Allegheny County entered
    BRYAN HILL,                                  :   December 20, 2016 at No. CP-02-
                                                 :   CR-0007301-2016.
                      Appellant                  :
                                                 :   SUBMITTED: April 21, 2020


                                         OPINION


JUSTICE BAER                                     DECIDED: SEPTEMBER 30, 2020
        In this opinion, we address whether Bryan Hill (“Appellant”) has raised a non-

waivable federal double jeopardy challenge to the legality of his sentence imposed for

two guilty verdicts of driving under the influence (“DUI”) of alcohol stemming from one act

of DUI, and if so, whether the claim has merit.1 We conclude that Appellant’s double

jeopardy claim, solely as it relates to his second sentence for DUI, implicates the legality

of his sentence, rendering the claim immune from waiver. Regarding the substance of

that claim, we need not reach a definitive conclusion that Appellant’s sentence violates


1 The Double Jeopardy Clause of the Fifth Amendment of United States Constitution
provides that no person shall “be subject for the same offence to be twice put in jeopardy
of life or limb[.]” U.S. CONST. amend. V. The Fifth Amendment “applies to the States
through the Fourteenth Amendment.” Commonwealth v. Johnson, 231 A.3d 807, 819
(Pa. 2020) (citation omitted).
double jeopardy because his sentence is illegal on non-constitutional grounds.2

Accordingly, we vacate in part the Superior Court’s judgment, as well as Appellant’s

second DUI sentence.

         In the early morning hours of April 22, 2015, several Penn Hills police officers,

including Sergeant Joseph Blaze, were investigating a report of shots fired.3            That

investigation lead Sergeant Blaze to the intersection of Frankstown Road and Robinson

Boulevard. As the sergeant drove through that intersection with a green light, he heard

tires squealing and observed a dark gray vehicle speeding directly at him. Appellant was

driving that vehicle. Appellant’s vehicle entered the intersection in an uncontrolled skid

and nearly hit Sergeant Blaze’s police car. The sergeant turned his vehicle around and

pursued Appellant. Other officers soon joined in the pursuit.

         Sergeant Blaze and Officer Dustin Hess eventually observed Appellant walking

away from his vehicle, which was parked in a residential driveway.               As Appellant

approached the front door of that residence, the officers noticed that he appeared to be

intoxicated. Officer Hess ordered Appellant to stop so the officers could speak with him,

but Appellant ignored the directive, choosing instead to pound on the front door of the

home and to exclaim to the officers, inter alia, “I didn’t almost hit you . . . I wasn’t going

too fast . . . I made it home.” N.T., 10/14/2016, at 14-15. The officers ultimately escorted

Appellant to the Penn Hills police station for chemical testing. Appellant, however, was

belligerent and uncooperative. He refused to take a breathalyzer test.

         Relevant to this appeal, the Commonwealth charged Appellant with two counts of

DUI. More specifically, on July 1, 2016, the Commonwealth issued a criminal information


2 In re Fiori, 673 A.2d 905, 909 (Pa. 1996) (stating that this Court adheres “to the sound
tenet of jurisprudence that courts should avoid constitutional issues when the issue at
hand may be decided upon other grounds”).
3   Penn Hills is a township located in the suburbs of the City of Pittsburgh.

                                        [J-33-2020] - 2
charging Appellant with one count of DUI-general impairment, allegedly in violation of 75

Pa.C.S. §§ 3802(a)(1) and 3804(c)(1) (“Count 1”) and a second count of DUI-general

impairment, allegedly in violation of 75 Pa.C.S. §§ 3802(a)(1) and 3804(a)(1) (“Count 2”).

       To understand these charges, which are at the center of this appeal, it is necessary

for us to explain the substance of the relevant portions of Sections 3802 and 3804 of the

Vehicle Code. Section 3802 is entitled “Driving under the influence of alcohol or controlled

substance.” 75 Pa.C.S. § 3802. Subsection 3802(a)(1), for which Appellant was charged

in both Counts 1 and 2, is entitled “General impairment” and states:

       An individual may not drive, operate or be in actual physical control of the
       movement of a vehicle after imbibing a sufficient amount of alcohol such
       that the individual is rendered incapable of safely driving, operating or being
       in actual physical control of the movement of the vehicle.
75 Pa.C.S. § 3802(a)(1).

       Section 3804 of the Vehicle Code is entitled “Penalties” and provides specific,

mandatory sentences for violations of Subsection 3802(a)(1) (DUI-general impairment),

all of which, as explained below, include mandatory minimum sentences. Subsection

3804(c)(1), which Appellant was charged with violating in Count 1, states, in pertinent

part, as follows:

       (c) Incapacity; highest blood alcohol; controlled substances.--An
       individual who violates section 3802(a)(1) and refused testing of breath
       under section 1547 (relating to chemical testing to determine amount of
       alcohol or controlled substance) or testing of blood pursuant to a valid
       search warrant or an individual who violates section 3802(c) or (d) shall be
       sentenced as follows:

          (1) For a first offense, to:

             (i) undergo imprisonment of not less than 72 consecutive hours

             (ii) pay a fine of not less than $1,000 nor more than $5,000;

             (iii) attend an alcohol highway safety school approved by the
             department; and


                                         [J-33-2020] - 3
             (iv) comply with all drug and alcohol treatment requirements
             imposed under sections 3814 and 3815.
75 Pa.C.S. § 3804(c)(1).

       Subsection 3804(a)(1), which Appellant was charged with violating in Count 2,

states, in pertinent part, as follows:

       (a) General impairment.--Except as set forth in subsection (b) or (c), an
       individual who violates section 3802(a) (relating to driving under influence
       of alcohol or controlled substance) shall be sentenced as follows:

          (1) For a first offense, to:

             (i) undergo a mandatory minimum term of six months’ probation;

             (ii) pay a fine of $300;

             (iii) attend an alcohol highway safety school approved by the
             department; and

             (iv) comply with all drug and alcohol treatment requirements
             imposed under sections 3814 (relating to drug and alcohol
             assessments) and 3815 (relating to mandatory sentencing).

75 Pa.C.S. § 3804(a)(1).
       Thus, Count 1 charged Appellant with DUI-general impairment (75 Pa.C.S.

§ 3802(a)(1)) coupled with the penalty provision for refusing to submit to a breath test (75

Pa.C.S. § 3804(c)(1)), and Count 2 charged Appellant with DUI-general impairment (75

Pa.C.S. § 3802(a)(1)) coupled with the generic penalty provision for DUI-general

impairment (75 Pa.C.S. § 3804(a)(1)). Appellant filed several pre-trial motions; however,

he did not object to being charged with these two separate counts of DUI.

       Following a bench trial, the trial court found Appellant guilty of, inter alia, the two-

previously mentioned counts of DUI. Appellant did not object to the verdict. In December

of 2016, the court sentenced Appellant. For Count 1, the court sentenced Appellant

consistent with Subsection 3804(c)(1) of the Vehicle Code (relating to a defendant



                                         [J-33-2020] - 4
convicted of DUI-general impairment who also refused to submit to a breathalyzer) by,

inter alia, imposing a sentence of three to six days of incarceration, followed by six months

of probation. Regarding Count 2, the court did not sentence Appellant consistent with the

DUI statutory scheme. Rather, the court chose to sentence Appellant pursuant to 42

Pa.C.S. § 9721(a)(2) by entering a “determination of guilt without further penalty.”4

       As we will discuss below, this sentencing option factors into our disposition of this

appeal; thus, we pause to explain it. In so doing, we observe that Section 9721 of the

Sentencing Code is entitled “Sentencing generally,” and as that title implies, Section 9721

applies to the general practice of sentencing in criminal matters. Subsection 9721(a)(2),

i.e., the provision that the trial court elected to employ in sentencing Appellant for his

second conviction for DUI-general impairment, grants trial courts the discretion, in

determining the sentence to be imposed, to select “[a] determination of guilt without

further penalty.” 42 Pa.C.S. § 9721(a)(2). However, that discretion is limited.

       Indeed, Subsection 9721(a.1) of the Sentencing Code sets forth several limitations

to a court’s ability to sentence a defendant pursuant to Subsection 9721(a), which is

inclusive of Subsection 9721(a)(2). Relevant to this matter, Subsection 9721(a.1)(1)

states that Subsection 9721(a) “shall not apply where a mandatory minimum sentence is

otherwise provided by law.” 42 Pa.C.S. § 9721(a.1)(1). Notably, Appellant did not object

to his sentences. Further, Appellant filed a post-sentence motion, but he did not raise

any issues concerning his two DUI convictions or sentences. That motion eventually was

deemed denied by operation of law.




4 Subsection 9721(a)(2) of the Sentencing Code states, in full, as follows: “In determining
the sentence to be imposed the court shall, except as provided in subsection (a.1),
consider and select one or more of the following alternatives, and may impose them
consecutively or concurrently[ . . . a] determination of guilt without further penalty.” 75
Pa.C.S. § 9721(a)(2).

                                      [J-33-2020] - 5
          Appellant then appealed to the Superior Court. While he presented several issues

to the Superior Court that are not relevant to his current appeal to this Court, he again did

not challenge his two DUI convictions or sentences on double jeopardy or any other

grounds.       The Superior Court affirmed Appellant’s judgment of sentence in an

unpublished memorandum. Commonwealth v. Hill, 209 A.3d 1089 (Pa. Super. 2019)

(unpublished memorandum). Appellant then filed a petition for allowance of appeal

(“PAA”) in this Court. Commonwealth v. Hill, 76 WAL 2019.

          Appellant raised two issues in his PAA. Pertinent to the instant matter, Appellant

argued, for the first time, that he is “entitled to have his conviction and sentence at Count

2 vacated, as that conviction and sentence violate the Double Jeopardy Clause of the

Fifth Amendment to the United States Constitution.”            PAA at 44.     Thus, Appellant

asserted, his double conviction and sentence for one act of DUI resulted in an illegal

sentence - a claim that he allegedly was not required to preserve in the trial court. Stated

differently, Appellant asked this Court to examine whether a double jeopardy claim

relating to his second DUI conviction and sentence implicated the legality of his sentence,

rendering his claim non-waivable, and if so, whether that claim warranted appropriate

relief.

          We granted Appellant’s PAA, limited to the following issues, as rephrased by the

Court in its order granting allocatur:

          (a) Whether a double jeopardy challenge to dual convictions and sentences
          under 75 Pa.C.S. § 3802(a)(1) for a single incident of driving under the
          influence implicates the legality of the sentence, where a defendant was
          sentenced to imprisonment and probation on one count, and a sentence of
          guilt without further penalty on the second count.

          (b) Whether double jeopardy protections under the Fifth Amendment to the
          United States Constitution prohibit: (1) dual convictions under 75 Pa.C.S.
          § 3802(a)(1) arising from a single incident of driving under the influence, or
          (2) the imposition of a sentence of imprisonment on one count of DUI and
          guilt without further penalty on a second count of DUI.


                                         [J-33-2020] - 6
Commonwealth v. Hill, 217 A.3d 798 (Pa. 2019) (per curiam).

       Appellant’s first issue focuses on whether he waived his double jeopardy claim by

raising it for the first time in his PAA filed in this Court. Appellant concedes that, generally

speaking, an appellant waives any claim that he fails to preserve in the trial court. He,

however, highlights that this general rule does not apply to issues implicating the legality

of sentences. Rather, Appellant argues, an appellant does not waive a challenge to the

legality of his sentence if he raises it for the first time on appeal. Citing to, inter alia, this

Court’s decision in Commonwealth v. Foster, 17 A.3d 332 (Pa. 2011) (plurality), Appellant

insists that issues related to double jeopardy implicate the legality of a sentence.

       At this point, we note that, in his principal brief to this Court, Appellant clearly and

repeatedly states that his double jeopardy challenge involves the trial court’s ability both

to convict and sentence him twice for one act of DUI. See, e.g., Appellant’s Brief at 14

(explaining that Appellant’s “double jeopardy claim centers upon whether the trial court

could convict and sentence him for two counts of DUI based upon a single criminal act”).

As to the inclusion of Appellant’s second DUI conviction into his alleged challenge to the

legality of his sentence, Appellant primarily relies on a stand-alone concurring opinion in

Commonwealth v. Spruill, 80 A.3d 453, 464 (Pa. 2013) (Saylor, J., concurring), wherein

then-Justice, now-Chief Justice, Saylor opined that, because “a conviction is the essential

supporting infrastructure for a sentence, I suggest that ‘illegality’ with respect to the former

extends to the latter as well. The alternative is for courts to accept as legal a sentence

which is grounded upon an illegal conviction.” Spruill, 80 A.3d at 464 (citation omitted).

Based upon this quote, Appellant submits that the trial court in the matter sub judice could

not convict and sentence him for two counts of DUI based upon a single criminal act,

which, he suggests, presents a colorable argument of an illegal sentence under the Fifth

Amendment’s Double Jeopardy Clause - a claim that he allegedly could raise for the first




                                        [J-33-2020] - 7
time in his PAA without suffering the consequences of waiver. See Appellant’s Brief at

11 (quoting Commonwealth v. Isabell, 467 A.2d 1287, 1290-91 (Pa. 1983) (stating that

“where the sentencing court imposes two sentences for a single act[,] we have held the

issue may be raised for the first time on appeal”)).

       Appellant cites a number of additional cases in support of this position, but his

reliance on the Superior Court’s decision in Commonwealth v. Farrow, 168 A.3d 207 (Pa.

Super. 2017), is noteworthy. In that case, Farrow caused an accident while DUI. For that

single incident of DUI, she was charged with, inter alia, three different DUI violations: (1)

count one charged her with DUI-general impairment and refusing breath/blood alcohol

testing, allegedly in violation of 75 Pa.C.S. § 3802(a)(1) and 75 Pa.C.S. § 3804(c); (2)

count two charged Farrow with DUI-general impairment where an accident resulting in

damage to a vehicle occurred, allegedly in violation of 75 Pa.C.S. § 3802(a)(1) and 75

Pa.C.S. § 3804(b) (mandating a sentence for defendants convicted of DUI who also, inter

alia, triggered an accident that caused damage to a vehicle); and (3) count three charged

her with DUI-general impairment in violation only of 75 Pa.C.S. § 3802(a)(1).

       Following a bench trial, the trial court found Farrow guilty of all three DUI counts.

Regarding count one, the court sentenced her to three to six days of incarceration with a

concurrent term of six months of probation. As to the remainder of the counts, the court

entered a “determination of guilt without further penalty” pursuant to 42 Pa.C.S.

§ 9721(a)(2). On appeal to the Superior Court, Farrow argued that the trial court violated

principles of double jeopardy by convicting and sentencing her for three counts of DUI

stemming from a single act of DUI.

       Before reaching the merits of this claim, the Superior Court in Farrow addressed

the Commonwealth’s position that Farrow waived her claim by failing to preserve it in the

trial court. In response, Farrow contended that: (1) two of her DUI convictions were




                                      [J-33-2020] - 8
unlawful, despite the fact that the trial court imposed no additional penalty for the

convictions; and (2) because a sentence pursuant to 42 Pa.C.S. § 9721(a)(2) may include

a “determination of guilt without further penalty,” the trial court impermissibly imposed

multiple sentences for a single criminal act. After summarizing these arguments, the

Superior Court opined that because “these contentions plainly challenge the validity of

[Farrow’s] judgment of sentence under double jeopardy principles, we conclude that the

present claim is not subject to waiver and may be raised for the first time on appeal.”

Farrow, 168 A.3d at 213.

         Concerning the merits of Farrow’s claim, the Superior Court ultimately held that

the trial court violated double jeopardy principles by imposing three sentences “at three

counts that each alleged, at bottom, a single criminal act in violation of the same criminal

statute.” Id. at 216 (footnote omitted). Based on this conclusion, the court vacated two

of Farrow’s three DUI sentences, as well as two of her three DUI convictions.5 Here,

Appellant suggests that he is entitled to similar relief.6




5  The Farrow court’s decision to vacate two of Farrow’s DUI convictions is curious, as the
court asserted in its opinion that, “[w]hile it is clear that double jeopardy shields
defendants from multiple punishments for the same offense, there is no Pennsylvania
authority for the proposition that double jeopardy precludes multiple convictions for the
same offense.” Farrow, 168 A.3d at 215 (emphasis removed). Further, the court
seemingly refused to adopt the position that double jeopardy protections preclude multiple
convictions for the same offense. See id. (stating that “[g]iven that Pennsylvania’s double
jeopardy jurisprudence prohibits multiple punishments, but not convictions, for the same
offense, we are reluctant to incorporate and apply the holding in [Ball v. United States,
470 U.S. 856 (1985) (concluding that although the government could present a multicount
indictment against a defendant for receiving and possessing the same weapon where a
single act established the receipt and possession, the defendant could not receive two
convictions or sentences on that indictment),] as a component of Pennsylvania law.” Id.
Yet, the court indisputably vacated two of Farrow’s DUI convictions, as well as two of her
sentences, based upon her claim that double jeopardy principles rendered her sentences
illegal.
6   The Defender Association of Philadelphia filed an amicus brief in support of Appellant.

                                       [J-33-2020] - 9
         In response, the Commonwealth expresses its view that Appellant is not, in fact,

presenting a pure sentencing claim.       In support of its position, the Commonwealth

maintains that Appellant’s challenge is not limited to his sentence; rather, as Appellant

concedes in his principal brief, his claim incorporates a challenge to his conviction on a

second count of DUI. The Commonwealth argues that, because Appellant’s double

jeopardy claim is, in reality, a challenge to his DUI conviction, and not solely to his

sentence, the claim is waived as a result of Appellant’s failure to preserve it below. The

Commonwealth acknowledges that the Superior Court’s result in Farrow is inconsistent

with its position herein but suggests that this Court should disapprove Farrow’s result in

conformity with the reasoning the court employed in the body of its opinion, as explained

supra at 9 n.5.

         The Commonwealth finds this Court’s majority opinion in Spruill, supra, to be

particularly instructive in this matter. Therein, Spruill was charged with several counts of

aggravated assault. The bills of information listed the counts as first-degree felonies

(“F1”); however, “the descriptions in the bills of information encompassed the elements

of both F1 aggravated assault and second-degree felony (‘F2’) aggravated assault.”

Spruill, 80 A.3d at 455. In relevant part, the trial court convicted Spruill of F2 aggravated

assault and later sentenced her. At no time did Spruill raise an objection in the trial court

to the grading of her conviction as an F2. Instead, Spruill first alluded to that claim in her

Pa.R.A.P. 1925(b) statement after she appealed her judgment of sentence to the Superior

Court.

         In the Superior Court, Spruill contended that, after the Commonwealth filed the

bills of information, it abandoned the F2 charge. The Commonwealth suggested that

Spruill waived this claim by failing to raise it in the trial court. The Superior Court

disagreed with the Commonwealth, concluding that “a claim that the trial court improperly




                                      [J-33-2020] - 10
imposed a sentence on an offense lower than the offense charged in the criminal

information goes to the legality of the sentence, and thus cannot be waived.” Id. at 457

(citation omitted). The Superior Court then concluded that Spruill’s claim had merit;

accordingly, the court vacated her F2 aggravated assault conviction. The Commonwealth

filed a PAA, which this Court granted to address whether Spruill’s claim “was non-

waivable because it implicated the legality of [her] sentence.” Id. at 458.

       This Court concluded that Spruill waived her claim regarding her F2 conviction.

The thrust of our reasoning was that the claim involved Spruill’s underlying conviction, not

her sentence. Thus, we opined, “the failure to forward a contemporaneous objection to

the court’s verdict cannot be excused by resort to an ‘illegal sentence’ doctrine.” Id. at

461 (footnote omitted).      Applying Spruill to the instant matter, the Commonwealth

contends that Appellant is attacking the legality of her DUI conviction, not her sentence,

and thus, like Spruill, Appellant waived her claim by failing to raise it in the trial court.

       In his reply brief, Appellant disingenuously maintains that the Commonwealth

misconstrues the issue in this case. Specifically, Appellant takes a position inconsistent

with that presented in his principal brief and insists that he is not challenging the validity

of any of his DUI convictions. Rather, he suggests that he solely is challenging the

consequences of those convictions - “the multiple sentences and punishments for the

same criminal act.” Appellant’s Reply Brief at 2. Indeed, according to Appellant, the issue

in this case is “very narrow: whether one act of DUI can garner a jail sentence and a

sentence of ‘no further penalty,’ [because] both constitute a punishment.”              Id. at 3

(emphasis removed). Appellant further maintains that the fact that he is not challenging

his convictions distinguishes this case from Spruill, where Spruill attacked his F2

aggravated assault conviction, not his sentence for that conviction.               Yet, despite

Appellant’s stance in his reply brief that he is not challenging his DUI convictions, he




                                       [J-33-2020] - 11
nonetheless invites the Court, on more than one occasion, to vacate his second DUI

conviction because it allegedly is illegal. See, e.g., Appellant’s Reply Brief at 3-4 n.2

(asserting that this Court could “set aside Pa.R.A.P. 302(a) here and find that the

conviction at Count 2 was unconstitutional and vacate that conviction . . .”).7

       We first examine whether Appellant’s claim implicates the legality of his sentence,

thereby eliminating any concerns of waiver of the issue for failing to preserve it below.

Generally speaking, “[i]ssues not raised in the lower court are waived and cannot be

raised for the first time on appeal.”      Pa.R.A.P. 302(a).      “The issue preservation

requirement ensure[s] that the trial court that initially hears a dispute has had an

opportunity to consider the issue[,] which in turn advances the orderly and efficient use of

our judicial resources[,] and provides fairness to the parties.”           Commonwealth v.

Eisenberg, 98 A.3d 1268, 1274 (Pa. 2014) (internal quotation marks omitted). However,

challenges to the legality of sentences are an exception to this general issue-preservation

rule. Stated succinctly, an appellate court can address an appellant’s challenge to the

legality of his sentence even if that issue was not preserved in the trial court; indeed, an

appellate court may raise and address such an issue sua sponte. Commonwealth v.

Batts, 163 A.3d 410, 434 (Pa. 2017). Here, Appellant did not raise his double jeopardy

challenge in the trial court; thus, under the general issue-preservation rule, his claim is

waived. As noted above, however, Appellant contends that he can raise his issue for the

first time on appeal because it implicates the legality of his sentence.

       This Court’s struggles with defining the contours of the illegal-sentence doctrine

are well-documented. See, e.g., Spruill, 80 A.3d at 460 (“This Court’s experience with

claims allegedly implicating sentencing legality has not always been smooth.”);


7 Whether Appellant waived his sentencing claim presents a pure question of law.
“Accordingly, our scope of review is plenary, and our standard of review is de novo.” In
re Grand Jury Investigation No. 18, 224 A.3d 326, 332 (Pa. 2020) (footnote omitted).

                                     [J-33-2020] - 12
Commonwealth v. Barnes, 151 A.3d 121, 124-26 (Pa. 2016) (observing that the Court

“wrestled” with the illegal-sentence/issue-preservation doctrine in Foster, supra, and

explaining the Justices’ various expressions on the topic). As this Court detailed in

Barnes, the most recent debates regarding issue preservation, as it relates to the illegal-

sentence doctrine, have centered on whether that doctrine should apply only when a

sentencing claim suggests that the appellant may have received a sentence above the

statutory maximum. Id. at 125 (explaining the view that, prior to Foster, supra, “the typical

legality of sentence issue involved one where the appellant received a sentence above

the statutory maximum”). The Barnes Court rejected this view, concluding that, when a

statutory scheme that strips sentencing courts of discretion is deemed unconstitutional

and void on its face, “any sentence entered under such purported authority is an illegal

sentence for issue preservation purposes on direct appeal.” Id. at 127.

       Here, we are faced with a different question: whether a claim implicates the legality

of sentence and, thus, is an exception to issue-preservation principles when the appellant

contends, for the first time on appeal, that his second DUI conviction or sentence for one

act of DUI violates double jeopardy protections.8 Appling the current state of the law, we

hold that, pursuant to Spruill, Appellant has waived any complaint he has concerning his

second DUI conviction as he failed to preserve that issue below, but that his challenge to

his second sentence for DUI implicates the legality of his sentence, rendering that part of

his claim non-waivable.




8As detailed above, Appellant presents the Court with conflicting and confusing argument
as to whether his sentencing claim includes an attack on his second DUI conviction and
sentence or solely on his second sentence for DUI. Given the totality of Appellant’s
arguments, and his request for relief in his principal brief, we conclude that Appellant’s
claim includes a challenge to the legality of his second DUI conviction, as well as his
second DUI-related sentence. Appellant’s Brief at 46 (asking the Court “to reverse his
conviction and vacate his judgment of sentence”).

                                      [J-33-2020] - 13
       Specifically, to the extent that Appellant seeks relief from his second DUI

conviction, we find that this Court’s decision in Spruill renders this portion of his claim

waived. As we discussed in detail supra at 10-11, Spruill was convicted and sentenced

for F2 aggravated assault. On appeal to the Superior Court, Spruill argued, for the first

time, that she could not have been convicted of F2 aggravated assault because the

Commonwealth abandoned that charge at trial. Although the Superior Court found that

claim to be a non-waivable challenge to the legality of Spruill’s sentence and granted her

relief, this Court disagreed.

       In so doing, we concluded that Spruill, in reality, was challenging her F2 conviction

and not her sentence for that conviction. We, therefore, stated, that “the failure to forward

a contemporaneous objection to the court’s verdict cannot be excused by resort to an

‘illegal sentence’ doctrine.” Spruill, 80 A.3d at 461 (footnote omitted). Stated differently,

because Spruill’s claim concerned her conviction and not her sentence, the claim did not

implicate the legality of her sentence for purposes of issue preservation.         Here, as

Appellant seemingly concedes in his reply brief, pursuant to Spruill, any attack Appellant

brought for the first time in his PAA concerning his second DUI conviction does not

implicate the legality of his sentence and, thus, should have been presented, at the latest,

when the trial court reached its verdict. Id. Accordingly, to the extent that Appellant

sought to undermine his second DUI conviction for the first time in his PAA, we find that

portion of his issue waived.

       We now turn to Appellant’s contention that his double jeopardy challenge to his

second DUI-related sentence implicates the legality of his sentence and, thus, is non-

waivable. The federal double jeopardy clause offers several protections. Chief among

those protections is the clause’s safeguard against “multiple punishment for the same

offense at one trial.” Commonwealth v. Mills, 286 A.2d 638, 641 (Pa. 1971). In the matter




                                      [J-33-2020] - 14
sub judice, Appellant maintains that the trial court sentenced and, therefore, punished

him twice for the same DUI offense. If this claim is correct, then the trial court was

constitutionally prohibited from punishing Appellant for his second DUI conviction. We,

therefore, are convinced that Appellant did not waive this portion of his sentencing claim,

as it implicates the legality of sentence, rendering the issue non-waivable, despite the fact

that Appellant raised it for the first time in his PAA.9

       Our decision in this regard is reinforced by this Court’s opinion in Commonwealth

v. Norris, 446 A.2d 246 (Pa. 1982), which was brought to our attention by Appellant’s

amicus, the Defender Association of Pennsylvania. Amicus Brief at 6. In that case, Norris

claimed, inter alia, that “because his convictions for rape and corruption of a minor arose

from the same act of sexual intercourse, the imposition of separate though concurrent

sentences for these distinct crimes constitutes error.”      Id. at 251.    In other words,

comparable to Appellant’s current contention, Norris argued that his “sentences [were]

duplicitous and, therefore, violative of the double jeopardy clause of the United States

Constitution.” Id. The Commonwealth took the position that Norris waived this claim by

failing to preserve it in the trial court. This Court rejected that notion, concluding that

Norris was challenging the legality of his sentence and, thus, did not waive his claim. Id.

at n.9; see Isabell, 467 A.2d at 1290-91 (stating that “where the sentencing court imposes

two sentences for a single act[,] we have held the issue may be raised for the first time

on appeal”). Consistent with the rationale underlying our decision in Norris and for the

reasons stated above, we conclude that Appellant’s double jeopardy claim, as it relates

to his second DUI sentence, presents a non-waivable challenge to the legality of his

9 This conclusion should not be interpreted as requiring this Court to grant allowance of
appeal in every instance when a Petitioner’s sentence potentially is illegal and the
Petitioner failed to raise that sentencing issue in the lower courts. The decision to grant
allowance of appeal remains, as always, in this Court’s sound discretion. Pa.R.A.P.
1114(a).



                                       [J-33-2020] - 15
sentence.10 Accordingly, we now turn our attention to whether Appellant’s second DUI

sentence is illegal. This issue also presents a question of law; thus, our scope of review

is plenary, and our standard of review is de novo. Supra, at 12 n.7.

       As we observed above, one of the important protections offered by the federal

double jeopardy clause is its guarantee against “multiple punishment for the same offense

at one trial.” Mills, 286 A.2d at 641. Here, Appellant was convicted twice for the same

substantive criminal offense at one trial, DUI-general impairment, in violation of 42

Pa.C.S. § 3802(a)(1). He indisputably was punished once for committing that offense in

the form of a sentence that comported with the “Penalties” provision of the DUI statute

that is applicable when a defendant is found guilty of DUI-general impairment and the

defendant refused to take a breathalyzer test, namely 42 Pa.C.S. § 3804(c)(1).

       As to his second conviction for DUI-general impairment, the trial court, for

sentencing purposes, entered a “determination of guilt without further penalty” pursuant

to 42 Pa.C.S. § 9721(a)(2).      The question, therefore, would become whether a

“determination of guilt without further penalty” constitutes an additional “punishment” for

purposes of a double jeopardy analysis. A large portion of Appellant’s argument

regarding this question is dedicated to the contention that his second DUI conviction

violates the guarantees against double jeopardy. Appellant’s Brief at 22-41. In particular,

he maintains that the mere fact of a conviction alone qualifies as punishment for

constitutional purposes under Ball v. United States, 470 U.S. 856, 864-65 (1985) (noting

that convictions have adverse collateral consequences and are “punishment” even if no

greater sentence is imposed). However, because we have found that Appellant waived


10As discussed in detail supra at 9 n.5, the Superior Court in Farrow seemingly reviewed
and definitively vacated two of Farrow’s DUI convictions based upon her challenge to the
legality of her DUI sentences. Farrow, 80 A.3d at 219. To the extent that Farrow is
inconsistent with the conclusion we reach today, it is disapproved.



                                     [J-33-2020] - 16
his attack on his conviction, we will not address this argument further. Indeed, we will not

directly address the constitutionality of Appellant’s sentence, as we elect to resolve this

appeal on non-constitutional grounds.11 See In re Fiori, 673 A.2d at 909 (stating that this

Court adheres “to the sound tenet of jurisprudence that courts should avoid constitutional

issues when the issue at hand may be decided upon other grounds”).

       As Appellant points out in his principal brief, “Section 3804 [of the Vehicle Code],

entitled ‘Penalties,’ is a sentencing scheme that dictates a variety of mandatory sentences

for violations of Section 3802 to be applied under certain conditions.” Appellant’s Brief at

28. Indeed, pursuant to Section 3804 of the Vehicle Code, the Legislature, by repeated

use of the term “shall,” plainly mandates that courts sentence defendants found guilty of

DUI-general impairment in specific ways. See 75 Pa.C.S. § 3804(a) (“Except as set forth

in subsection (b) or (c), an individual who violates section 3802(a) (relating to driving

under influence of alcohol or controlled substance) shall be sentenced as follows . . .”);

id. at § 3804(b) (“Except as set forth in subsection (c), an individual who violates section

3802(a)(1) where there was an accident resulting in bodily injury, serious bodily injury or

death of any person or damage to a vehicle or other property or who violates section

3802(b), (e) or (f) shall be sentenced as follows . . .”); and id. at § 3804(c) (“An individual

who violates section 3802(a)(1) and refused testing of breath under section 1547 (relating

to chemical testing to determine amount of alcohol or controlled substance) or testing of

blood pursuant to a valid search warrant or an individual who violates section 3802(c) or

(d) shall be sentenced as follows . . .”). Thus, the mandatory nature of the sentences

delineated in Section 3804 of the Vehicle Code for violations of Subsection 3802(a)

deprived the trial court of the legal authority to sentence Appellant pursuant to the general


11  Although Appellant does not attack his sentence on non-constitutional grounds, we
reiterate that an appellate court may sua sponte raise and address issues concerning
illegal sentences. Batts, 163 A.3d at 434.

                                      [J-33-2020] - 17
sentencing provisions contained in 42 Pa.C.S. § 9721(a), rendering the trial court’s

selection of a “determination of guilt without further penalty,” under Subsection 9721(a)(2)

of the Sentencing Code, illegal. See Batts, 163 A.3d at 435 (noting this Court’s difficulties

with defining the concept of an illegal sentence but observing that “[t]here is no dispute . . .

that a claim challenging a sentencing court’s legal authority to impose a particular

sentence presents a question of sentencing legality”).

       Our conclusion in this regard is bolstered by the plain language of Subsection

9721(a.1)(1) of the Sentencing Code. As discussed above, that statutory provision clearly

states that the general sentencing options contained in Subsection 9721(a), which

obviously includes a “determination of guilt without further penalty,” “shall not apply where

a mandatory minimum sentence is otherwise provided by law.”                       42 Pa.C.S.

§ 9721(a.1)(1). The DUI-sentencing scheme found in Section 3804 of the Vehicle Code,

which plainly applies to Appellant’s DUI-general impairment convictions, unambiguously

includes mandatory minimum sentences.              See, e.g., 75 Pa.C.S. § 3804(a)(1)(i)

(mandating that, for a first conviction for DUI-general impairment, the defendant shall

“undergo a mandatory minimum term of six months’ probation”); id. at § 3804(b)(1)(i)

(dictating that, for a first conviction for DUI-general impairment where the defendant also

was involved in an accident that caused, inter alia, injury or death to any person, the

defendant shall “undergo imprisonment of not less than 48 consecutive hours”); and id.

at § 3804(c)(1)(i) (stating that, for a first conviction for DUI-general impairment where the

defendant, inter alia, refused to submit to a breath test, the defendant shall “undergo

imprisonment of not less than 72 consecutive hours”). Consequently, when a defendant

is found guilty of violating Subsection 3802(a) of the Vehicle Code, the inclusion of a

mandatory minimum sentence in the DUI-sentencing scheme renders the sentencing

options under Subsection 9721(a) of the Sentencing Code unavailable to the court. For




                                       [J-33-2020] - 18
all of these reasons, we respectfully conclude that the trial court’s “determination of guilt

without further penalty” concerning Appellant’s second DUI conviction is illegal as a

matter of law. We, therefore, must vacate that sentence.

       After vacating this sentence, Appellant is left with a conviction at Count 2 for DUI-

general impairment for which he ordinarily would receive a mandatory sentence pursuant

to Section 3804 of the Vehicle Code. However, that conviction stems from the same act

of DUI for which Appellant already has been punished by receiving a sentence at Count

2 pursuant to Subsection 3804(c)(1) of the Vehicle Code; thus, any further penalty for that

act would result in a violation of the federal double jeopardy clause. Mills, 286 A.2d at

641 (observing that the federal double jeopardy clause protects against “multiple

punishment for the same offense at one trial”). We acknowledge the curious nature of

this outcome, i.e., a conviction without a sentence; however, Appellant’s failure to

challenge timely his DUI conviction at Count 2 precludes the Court from rectifying the

circumstance. Accordingly, we vacate in part the Superior Court’s judgment and the trial

court’s “determination of guilt without further penalty,” as it relates to Appellant’s second

DUI conviction.

       Chief Justice Saylor and Justices Todd, Donohue, Dougherty, Wecht and Mundy

join the opinion.

       Justice Wecht files a concurring opinion.




                                      [J-33-2020] - 19